
      
        FEDERAL COMMUNICATIONS COMMISSION
        47 CFR Part 73
        [MB Docket No. 14-56; RM-11718; DA 14-599]
        Radio Broadcasting Services; Centerville, Texas
        
          AGENCY:
          Federal Communications Commission.
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          This document requests comments on a Petition for Rule Making filed by Bryan Broadcasting License Corporation, permittee of new FM station, Channel 274A, Centerville, Texas, proposing to amend the FM Table of Allotment, § 73.202(b) of the Commission's rules by substituting Channel 274A for vacant Channel 267A at Centerville, Texas. A staff engineering analysis indicates that Channel 274A can be allotted to Centerville, Texas consistent with the minimum distance separation requirements of the Commission's rules with a site restriction located 4.3 kilometers (2.7 miles) east of Centerville. The reference coordinates are 31-15-00 NL and 95-56-00 WL.
        
        
          DATES:
          Comments must be filed on or before June 23, 2014, and reply comments on or before July 8, 2014.
        
        
          ADDRESSES:
          You may submit comments, identified by MB Docket No. 14-56 and/or RM-11718 by any of the following methods:
          • Federal Communications Commission's Web site: http://fjallfoss.fcc.gov/ecfs2/. Follow the instructions for submitting comments.
          • Mail: Secretary, Federal Communications Commission, 445 12th Street SW., Washington, DC 20554. In addition to filing comments with the FCC, interested parties should serve the petitioner as follows: David D. Oxenford, Esq., Wilkinson Barker Knauer, LLP, Suite 700, Washington, DC 20037-1128.
          • People with Disabilities: Contact the FCC to request reasonable accommodations (accessible format documents, sign language interpreters, CART, etc.) by email: FCC504@fcc.gov or phone: 202-418-0530 or TTY: 202-418-0432.
          

          For detailed instructions for submitting comments and additional information on the rulemaking process, see the SUPPLEMENTARY INFORMATION section of this document.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Rolanda F. Smith, Media Bureau, (202) 418-2700.
        
      
      
        SUPPLEMENTARY INFORMATION:

        This is a synopsis of the Commission's Notice of Proposed Rule Making, MB Docket No. 14-56, adopted May 1, 2014, and released May 2, 2014. The full text of this Commission decision is available for inspection and copying during normal business hours in the FCC's Reference Information Center at Portals II, CY-A257, 445 12th Street SW., Washington, DC 20554. This document may also be purchased from the Commission's duplicating contractors, Best Copy and Printing, Inc., 445 12th Street SW., Room CY-B402, Washington, DC 20554, telephone 1-800-378-3160 or via email www.BCPIWEB.com.
        

        This document does not contain proposed information collection requirements subject to the Paperwork Reduction Act of 1995, Public Law 104-13. In addition, therefore, it does not contain any proposed information collection burden “for small business concerns with fewer than 25 employees,” pursuant to the Small Business Paperwork Relief Act of 2002, Public Law 107-198, see 44 U.S.C. 3506(c)(4).
        Provisions of the Regulatory Flexibility Act of 1980 do not apply to this proceeding.

        Members of the public should note that from the time a Notice of Proposed Rule Making is issued until the matter is no longer subject to Commission consideration or court review, all ex parte contacts are prohibited in Commission proceedings, such as this one, which involve channel allotments. See 47 CFR 1.1204(b) for rules governing permissible ex parte contacts.

        For information regarding proper filing procedures for comments, see 47 CFR 1.415 and 1.420.
        
          List of Subjects in 47 CFR Part 73
          Radio, Radio broadcasting.
        
        
          Federal Communications Commission.
          Nazifa Sawez,
          Assistant Chief, Audio Division Media Bureau.
        
        For the reasons discussed in the preamble, the Federal Communications Commission proposes to amend 47 CFR part 73 as follows:
        
          PART 73—RADIO BROADCAST SERVICES
        
        1. The authority citation for part 73 continues to read as follows:
        
           Authority:
          47 U.S.C. 154, 303, 334, 336 and 339.
        
        
          § 73.202 
          [Amended].
        
        2. Section 73.202(b), the Table of FM Allotments under Texas, is amended by removing Channel 267A at Centerville.
        
      
      [FR Doc. 2014-11125 Filed 5-14-14; 8:45 am]
      BILLING CODE 6712-01-P
    
  